



Exhibit 10.4
hicrushlogoa02.jpg [hicrushlogoa02.jpg]


June 3, 2019
Dear Hi-Crush LTIP Plan Participant:
Re:    Phantom Unit Exchange


As you are aware, Hi-Crush Partners LP (the "Partnership") and Hi-Crush GP LLC
(the "General Partner") entered into a plan of conversion, pursuant to which the
Partnership was converted into Hi-Crush Inc. (the "Corporation," and such
transaction, the "Conversion") on May 31, 2019. Shares of the Corporation’s
common stock ("Common Stock") are listed on the New York Stock Exchange ("NYSE")
under the symbol "HCR."


You were previously granted phantom units (your "Phantom Unit Award(s)")
pursuant to the Hi-Crush Partners, LP First Amended and Restated Long-Term
Incentive Plan (the "HCLP LTIP"). In connection with the Conversion and pursuant
to Sections 4(c) and 7(c) of the HCLP LTIP, all of your Phantom Unit Award(s)
that remained outstanding upon the Conversion were converted into awards granted
under the Hi-Crush Inc. Long Term Incentive Plan (the "New LTIP" and such
award(s), the "Converted Award(s)"), which, to the extent vested, will be
settled in shares of Common Stock. The Converted Award(s) remain subject to the
same terms and conditions originally set forth in your Phantom Unit Award
Agreements(s) (collectively, the "Outstanding Award Documentation"), including
the vesting schedule, except for the changes described below, which are intended
to reflect the Conversion. Accordingly, this letter serves to document the
amendments described below that were deemed to have been made to your
outstanding Phantom Unit Award(s) and the Outstanding Award Documentation,
effective of the completion of the Conversion. There is no new award agreement,
and you will not be asked to execute any additional documents. In addition to
this letter, you will be provided a copy of the New LTIP and certain information
regarding the New LTIP and the shares of Common Stock reserved for issuance
pursuant to the New LTIP. Please keep this letter in your files as documentation
of the amendments described below.


•
All references to "Units" in the Outstanding Award Documentation are now deemed
to refer to "Stock" (as defined in the New LTIP), such that each vested Phantom
Unit shall represent the right to receive one share of Stock rather than one
common unit in the Partnership.



•
All references to the Partnership and the General Partner in the Outstanding
Award Documentation are hereby deemed to refer to the Corporation, and
references to the board of directors of the General Partner in the Outstanding
Award Documentation are hereby deemed to refer to the board of directors of the
Corporation. References to the "Partnership Entities" in the Outstanding Award
Documentation are hereby deemed to refer to the Corporation and the "Affiliates"
(as defined in the New LTIP).



•
All references to "Change of Control" in the Outstanding Award Documentation are
hereby deemed to refer to "Change in Control" (as defined in the New LTIP).



•
All references to the HCLP LTIP in each Award Agreement are hereby deemed to
refer to the New LTIP. The Converted Award(s) are governed by the terms and
conditions of the New LTIP and the Outstanding Award Documentation as modified
above. For the avoidance of doubt, nothing herein modifies the conditions of any
service- or performance-based vesting requirements set forth in the Outstanding
Award Documentation.










--------------------------------------------------------------------------------





The amendments to your Phantom Unit Award(s) described herein do not have any
federal income tax impact to you. This letter supersedes any other agreement,
correspondence or communication previously received by you from the General
Partner, the Partnership, the Corporation or any of their respective affiliates
or subsidiaries with respect to your Phantom Unit Award(s) or the Converted
Award(s).


If you have any questions regarding the foregoing, please contact me, Pam
Butler, at (713) 980-6250 or pbutler@hicrush.com.




Sincerely,    


Hi-Crush Inc.    


Pamela H Butler    
________________________________
Name: Pamela H Butler    
Title:    Vice President, Human Resources







































